— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered March 28, 1984, convicting him of attempted robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
We find no abuse of discretion in the trial court’s Sandoval ruling permitting the prosecutor to inquire into the acts underlying two pending felony indictments against the defendant, as well as several prior misdemeanor convictions (see, People v Pavao, 59 NY2d 282; People v Agro, 96 AD2d 908). It is well settled that the extent of cross-examination bearing on the credibility of a witness "is discretionary with the trial court, and its rulings are not subject to review, unless it clearly appears that the discretion has been abused” (People v Duffy, 36 NY2d 258, 262-263, cert denied 423 US 861; People v Schwartzman, 24 NY2d 241, 244, cert denied 396 US 846; People v Bennette, 56 NY2d 142). Mangano, J. P., Gibbons, Bracken and Spatt, JJ., concur.